Citation Nr: 1628311	
Decision Date: 07/15/16    Archive Date: 07/28/16

DOCKET NO.  14-27 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD and major depressive disorder. 

2.  Entitlement to an increased rating in excess of 20 percent for diabetes mellitus type II. 

3.  Entitlement to an increased rating in excess of 20 percent for peripheral neuropathy of the right lower extremity.  

4.  Entitlemen to an increased rating in excess of 20 percent for peripheral neuropathy of the right lower extremity.  

5.  Entitlement to an earlier effective date than August 20, 2014 for a total disability rating based on individual unemployability (TDIU).  




REPRESENTATION

Veteran represented by:	Michael G. Miskowiec, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Betty Lam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to February 1972. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from the rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  An August 2011 rating decision, in pertinent part, continued a 20 percent rating for diabetes mellitus, type II.  A November 2011 rating decision continued a separate 10 percent rating for peripheral neuropathy of the right and left lower extremities.  A March 2012 rating decision denied service connection for PTSD, depressive disorder, alcohol dependence, and cannabis abuse.  An April 2015 rating decision granted an increased rating for peripheral neuropathy of the right and left lower extremities to 20 percent and TDIU effective August 20, 2014.  

The Veteran's claim on appeal was originally characterized as a claim of service connection for PTSD.  The Board notes that the United States Court of Appeals for Veterans Claims (Court) held that when a claimant identifies an acquired psychiatric disorder without more, the claim may not be limited to that diagnosis, but rather must be considered a claim for any mental disability that may reasonably be encompassed by several factors including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that VA obtains in support of the claim.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that the claimant did not file a claim to receive benefits only for a particular diagnosis, but for the affliction or symptoms that his mental condition, whatever it is, causes him).  In VA treatment records dated through April 2016, the Veteran has been diagnosed with PTSD, depression, and alcohol dependence.  Accordingly, the Veteran's claim is not limited solely to PTSD; rather, the claim is properly characterized broadly as a claim of service connection for an acquired psychiatric disorder, to include PTSD.

In October 2015, the Veteran testified at a videoconference hearing before the undersigned at the RO in Huntington, West Virginia.  A transcript of the hearing is part of the record. 

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 

The issues of  entitlement to an increased rating in excess of 20 percent for diabetes mellitus type II, peripheral neuropathy of the right and left lower extremities, and an earlier effective date for TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, the record evidence contains medical evidence of a diagnosis of PTSD, credible supporting evidence that the claimed in-service stressor occurred, and a link, established by medical evidence, between the current diagnosis of PTSD and the in-service stressor.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for PTSD  have been met.  38 U.S.C.A. §§ 1110, 1154(b) (West 2014); 38 C.F.R. § 3.304(f) (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  

As the Board's decision herein to grant service connection for an acquired psychiatric condition constitutes a complete grant of the benefit sought on appeal, no further action is required to comply with the VCAA and the implementing regulations in regards to this issue. 

II. Service Connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

Service connection may also be established for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus, or link, between the current disability and the in-service injury or disease. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

PTSD

The Veteran seeks service connection for PTSD, which he attributes to his active duty service.

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms an in-service stressor; and credible supporting evidence that the in-service stressor occurred.  38 C.F.R. § 3.304(f). 

At the outset, the Board notes that the record evidence is at least in relative equipoises as to whether the Veteran has a current diagnosis for PTSD and credible supporting evidence of the claimed in-service stressor.  Therefore, the remaining inquiry is whether the Veteran's PTSD is related to his in-service stressor.  

The Veteran's DD 214 reflects that he served on active duty in the Republic of Vietnam from January 1970 to February 1972 and that his military occupational specialty (MOS) was an basic artillery.

VA treatment records from the Clarksburg VA Medical Center (VAMC) indicate that the Veteran began psychiatric treatment in September 2004.   A March 2006 mental treatment record provided a diagnosis of chronic PTSD, provided that the Veteran's stressors can be confirmed.  The Veteran continues to be treatment for PTSD at the Clarksburg VAMC.  

The Veteran was afforded a VA psychiatric examination in March 2012.  The VA examiner found that the Veteran does not have a diagnosis of PTSD that conforms to the DSM-IV criteria based on evaluation.  Instead, the examiner diagnosed the Veteran with depressive disorder, alcohol dependence and cannabis abuse.  The examiner found that the Veteran did not meet the full criteria for a diagnosis of PTSD; however, he did report some symptoms including anger issues, recurrent traumatic memories associated with Vietnam, being easily startled, and sleep impairment.  

In a June 2012 NOD, the Veteran referenced VA treatment records from the Clarksburg VAMC which provided a diagnosis of PTSD by several VA psychiatrists throughout the course of treatment from August 2008 to June 2011.  With regards to Criterion IV, Dr. S.K. found that the Veteran has chronic PTSD if his stressors can be confirmed.  She provided a GAF score of 60 for moderate impairment.  

When evaluating evidence, the Board must analyze its credibility and probative value, account for evidence which it finds to be persuasive or unpersuasive, and provide reasons for rejecting any evidence that is considered favorable to the Veteran.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).  In evaluating medical opinions, the Board may place greater weight on one medical professional's opinion over another's depending on factors such as reasoning employed by the medical professionals, and whether or not and to what extent they review prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  

Here, the Board finds that the evidence of record is in equipoise as to whether the Veteran's diagnosed PTSD condition is a result of service.  The March 2012 VA examiner found that the Veteran did not meet the criteria for PTSD based on his lack of fear of hostile military and terrorist activity, however, she did not provide an adequate detail of these findings.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that most of the probative value of a medical opinion comes from its reasoning).  In contrast, the Veteran's psychiatric treatment records reflects that he has been treated and diagnosed with PTSD by his psychiatrist, Dr. S.K. since March 2006 and the record includes VA complaints, treatments and medical opinions that collectively found that the Veteran's PTSD was a result of military service.  Additionally, Dr. K.S. is familiar with his psychiatric history of treatment and provided a diagnosis of PTSD in accordance with the DSM-5 criteria with nexus to the confirmed stressor. 

Thus, the Board finds that the VA treating psychiatrist's diagnoses and opinions are based on an accurate factual background and the findings are well supported by lay statements, service records and medical evidence of record.  Based on the foregoing, the Board finds that the evidence is in equipoise as to whether it is at least as likely as not that the Veteran's PTSD is due to military service.  With resolution of doubt in the Veteran's favor, service connection for PTSD is warranted.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  


ORDER

Entitlement to service connection for PTSD is granted.


REMAND

Diabetes Mellitus and Peripheral Neuropathy 

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim, so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The Board notes that the Veteran was afforded a VA examination in August 2014 in which a review of the claims file and an in-person examination was provided.  Nonetheless, at the October 2015 Board hearing, the Veteran testified that his service-connected disabilities have worsened since his last examination.  Specifically, the Veteran reported experiencing symptoms of severe pain and burning in both feet that keeps him awake at night.  With regards to his diabetes, the Veteran also testified that he was being treated at the VA Medical Center where he is also placed on a restricted diet and exercise plan.  As worsening symptomatology has been described since the Veteran's last VA examination, he should be afforded a new VA examination to determine the current nature and severity of his diabetes and complications.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

On remand, VCAA notice and efforts should be made to obtain records of any relevant VA and non-VA treatment he may have undergone since remand, in order to ensure that his claim is adjudicated on the basis of an evidentiary record that is as complete as possible. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992).
   
Earlier Effective Date for TDIU 

Finally, since a favorable decision to grant service connection for an acquired psychiatric disorder and a remand on the increased rating claims for diabetes and peripheral neuropathies may have an impact on the resolution of the claim for an earlier effective date than August 20, 2014 for TDIU, the Board will defer the claim for appellate consideration.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  Therefore, the appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180.

Accordingly, the case is REMANDED for the following action:

1.  Furnish to the Veteran a letter requesting that he provide information and, if necessary, authorization, to enable it to obtain any additional VA or non-VA treatment records pertinent to the claim on appeal.  

All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. 
§ 5103A(b)(2)  and 38 C.F.R. § 3.159(e).

2.  After associating any pertinent, outstanding records with the claims folder, the Veteran should be afforded an appropriate VA examination to determine the nature, extent, severity and manifestations of his diabetes mellitus and peripheral neuropathy of the right and left lower extremities.  This must include the nature and severity of his diabetes mellitus and all associated complications, to include his peripheral neuropathy of the bilateral lower extremities.  The claims folder must be made available and reviewed by the examiner and all necessary tests should be performed.

The examiner must state whether the Veteran's diabetes mellitus requires restricted diet and regulations of activities; and whether it involves episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalization per year or twice a month visits to a diabetic care provider.  The examiner should also indicate the number of daily injections of insulin. 

Further, the examiner should also discuss the nature and severity of any right or left-sided lower extremity neuropathy found to be present. 

The examiner must also state whether the Veteran has other residuals or manifestations of his diabetes mellitus.  
All findings and conclusions should be set forth in a legible report.

3.  After the development requested above has been completed, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


